In three actions by a vendee, originally for specific performance *738of three contracts to sell three respective parcels of realty, plaintiff appeals from the separate three judgments, of the Supreme Court, Kings County, all dated September 30, 1971 and made after a joint nonjury trial, which inter tilia, dismissed plaintiff’s complaints (the judgment entered under index No. 916/1971 awarded defendant specific performance on five contracts, including the three upon which plaintiff sued). Two judgments entered under index Nos. 915/1971 and 917/1971, respectively, affirmed. No opinion. Judgment entered under index No. 916/1971 modified, on the law, by inserting in the seventh decretal paragraph thereof, immediately before the words “ and simultaneously ”, the following: “ the amounts of which balances and interest are set forth herein in the tenth decretal paragraph of this judgment ”. As so modified, judgment affirmed. The findings of fact below are affirmed. Defendant is awarded one bill of costs, to cover all the appeals. In our opinion, the judgment entered under index No. 916/1971 was somewhat unclear, to the extent indicated herein, as to the exact amounts properly owed by plaintiff to defendant and, consequently, it has been modified herein accordingly. Rabin, P. J., Hopkins, Martuscello, Christ and Brennan, JJ., concur.